      Case 1:21-cv-00779-GHW Document 5 Filed 03/02/21 Page 1 of 4
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
                                                        DOC #:
UNITED STATES DISTRICT COURT                            DATE FILED: 3/2/2021
SOUTHERN DISTRICT OF NEW YORK

 HILARY A. BEST,

                                  Plaintiff,

                      -against-
                                                                 1:21-CV-0779 (GHW)
 JAMES MERCHANT; BENJAMIN
                                                                ORDER OF SERVICE
 FONTANEZ, New York City Correction
 Officers; JANE DOE; JOHN DOE, Bronx
 County Assistant District Attorneys,

                                  Defendants.

GREGORY H. WOODS, United States District Judge:

       Plaintiff, who is proceeding pro se, brings this action alleging that the defendants violated

his federal constitutional rights and he seeks damages. Plaintiff sues: (1) Correction Officer

James Merchant, (2) Correction Officer or Investigator Benjamin Fontanez, (3) Bronx County

Assistant District Attorney “Jane Doe,” and (4) Bronx County Assistant District Attorney “John

Doe.” By order dated March 1, 2021, the court granted Plaintiff’s application to proceed in forma

pauperis. The Court construes Plaintiff’s complaint as asserting claims under 42 U.S.C. § 1983

and state law.

       The Court requests that Defendants Merchant and Fontanez waive service of summons.

For the reasons discussed below, the Court dismisses Plaintiff’s claims under § 1983 against

Defendants “Jane Doe” and “John Doe.”

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also
             Case 1:21-cv-00779-GHW Document 5 Filed 03/02/21 Page 2 of 4




dismiss a complaint when the Court lacks subject-matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).

                                          DISCUSSION

A.      Defendants “Jane Doe” and “John Doe”

        The Court must dismiss Plaintiff’s claims under 42 U.S.C. § 1983 against Bronx County

Assistant District Attorneys “Jane Doe” and “John Doe.” Prosecutors are immune from civil suit

for damages in their individual capacities for acts committed within the scope of their official

duties where the challenged activities are not investigative in nature but, rather, are “intimately

associated with the judicial phase of the criminal process.” Simon v. City of New York, 727 F.3d

167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976)) (internal

quotation marks omitted); see Imbler 424 U.S. at 431 (“[I]n initiating a prosecution and in

presenting the State’s case, the prosecutor is immune from a civil suit for damages under

§ 1983.”); see also Buckley v. Fitzsimmons, 509 U.S. 259, 269 (1993) (absolute immunity is

analyzed under a “functional approach” that “looks to the nature of the function performed, not

the identity of the actor who performed it”) (internal quotation marks and citation omitted). In

addition, prosecutors are absolutely immune from suit for acts that may be administrative

obligations but are “directly connected with the conduct of a trial.” Van de Kamp v. Goldstein,

555 U.S. 335, 344 (2009).

        Plaintiff’s individual-capacity claims under § 1983 against Defendants “Jane Doe” and

“John Doe” arise from those defendants’ criminal prosecution of Plaintiff. The Court therefore

                                                  2
          Case 1:21-cv-00779-GHW Document 5 Filed 03/02/21 Page 3 of 4




dismisses those claims under the doctrine of prosecutorial immunity and as frivolous. See

§ 1915(e)(2)(B)(i), (iii); Collazo v. Pagano, 656 F.3d 131, 134 (2d Cir. 2011) (claims dismissed

for prosecutorial immunity are frivolous under the in forma pauperis statute).

       The Court also dismisses, under the doctrine of Eleventh Amendment immunity,

Plaintiff’s claims that are brought against these defendants in their official capacities. See

§ 1915(e)(2)(B)(iii); Rodriguez v. Weprin, 116 F.3d 62, 66 (2d Cir. 1997) (dismissing official-

capacity claims for damages against District Attorneys and Assistant District Attorneys under the

Eleventh Amendment); see also Ying Jin Gan v. City of New York, 996 F.2d 52, 536 (2d Cir.

1993) (in New York State, a District Attorney acts as a state official, not a municipal official,

when he or she prosecutes).

B.     Defendants Merchant and Fontanez

       The Clerk of Court is directed to electronically notify the New York City Department of

Correction and the New York City Law Department of this order. The Court requests that

Defendants Merchant and Fontanez waive service of summons.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court dismisses Plaintiff’s claims under 42 U.S.C. § 1983 against Defendants “Jane

Doe” and “John Doe.” 28 U.S.C. § 1915(e)(2)(B)(i), (iii).

       The Clerk of Court is also directed to notify the New York City Department of Correction

and the New York City Law Department of this order. The Court requests that Defendants James

Merchant (Shield #8237) and Benjamin Fontanez (Shield #2071) waive service of summons.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

                                                  3
          Case 1:21-cv-00779-GHW Document 5 Filed 03/02/21 Page 4 of 4




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   March 2, 2021
          New York, New York

                                                         GREGORY H. WOODS
                                                        United States District Judge




                                               4
